Citation Nr: 0100928	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO. 99-20 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967 and from March 1968 to January 1970. Among 
other commendations, he received the Silver Star medal, Navy 
Commendation Medal with combat "V", and the Purple Heart 
medal with Gold Star.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in, Los Angeles, 
California, dated in November 1997. That decision granted the 
veteran's claim of entitlement to service connection for PTSD 
and assigned a rating of 30 percent disability.  In May 1999 
the veteran was granted and earlier effective date for the 
rating of 30 percent to June 6, 1994 based upon the date of 
the veteran's original claim for service connection.  The 
rating assigned has been duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Review of the veteran's claims folder reveals references, by 
the VA compensation and pension examiner in January 2000, to 
psychiatric treatment through October 1999.  Records of this 
treatment have not been associated with the veteran's claims 
folder.

In addition, review of the evidence of record reveals that 
the veteran is currently in receipt of Social Security 
Administration (SSA) benefits.  Although not clear from the 
record whether the benefits are based upon the veteran's 
psychiatric disability, if so it would be helpful to have 
this information for the proper assessment of the veteran's 
disability picture and adjudication of his claim.  Massey v. 
Brown, 7 Vet. App. 204 (1994).

Review of the veteran's treatment records and VA examinations 
reveals consistent diagnoses of PTSD as well as delusional 
and bipolar disorders.  It is not clear from the medical 
evidence currently of record whether the delusional and/or 
bipolar disorders are related to service or are secondary to 
the veteran's service-connected PTSD.  It is also not clear 
to what extent the veteran's symptomatology may be attributed 
to these other disorders if they are in fact neither 
primarily nor secondarily service-connected.  The VA has a 
duty to assist the appellant in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining an 
adequate VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should contact the veteran through his 
representative and request that he identify the 
names, addresses, and approximate dates of 
treatment for all health care providers, VA or 
private, inpatient or outpatient, who may possess 
additional records of treatment since December 
1998 pertinent to his claims.  After securing any 
necessary authorization from the veteran, the RO 
should attempt to obtain copies of treatment 
records from all sources identified (which have 
not been previously secured).

2. The RO should contact the Social Security 
Administration and request copies of the decision 
awarding the veteran disability benefits and all 
documents considered in connection with the 
decision granting the veteran's claim for 
disability benefits.

3. The RO should schedule the veteran for a VA 
psychiatric examination to determine the nature 
and extent of his service-connected post-traumatic 
stress disorder.  The claims folder must be made 
available to the examiner in conjunction with the 
examination of the veteran.  The veteran's history 
and complaints should be noted, all indicated 
studies should be performed, and all clinical 
findings reported in detail.  The examiner should 
report a multi-axial diagnosis identifying all 
current psychiatric disorders, and offer an 
opinion of the extent to which the veteran's 
service- connected psychiatric disorder results in 
social and occupational impairment.  The multi-
axial assessment should also include a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V (Global 
Assessment of Functioning (GAF) score), with an 
explanation of the numeric code assigned.

The report should also include an opinion and 
discussion regarding the severity or duration of 
the veteran's post-traumatic stress disorder 
symptoms.  The relationship between the veteran's 
PTSD and any other mental disability should also 
be discussed.  To the extent that any unrelated 
mental disabilities are present, the examiner 
should attempt to differentiate symptomatology 
attributable to those disabilities or to the 
service-connected PTSD.  Any opinion expressed 
must be accompanied by a complete rationale.

4. Thereafter, the RO should review the claims 
file to ensure that all of the foregoing requested 
development has been completed. In particular, the 
RO should review the requested examination report 
and required opinion to ensure that they are 
responsive to and in complete compliance with the 
directives of this remand, and if they are not, 
the RO should implement corrective procedures. See 
Stegall v. West, 11 Vet. App. 268 (1998).

5. The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently provided 
by VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  If the benefit sought on 
appeal remains denied, the appellant and the 
appellant's representative, if any, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


